Citation Nr: 0915530	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 15, 
2003, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision, which granted 
service connection for PTSD and assigned an effective date of 
September 15, 2003.  

The Board granted the Veteran's petition to reopen his claim 
of service connection for PTSD and remanded it for further 
evidentiary development in June 2006.  In January 2007, the 
RO thereafter granted service connection for PTSD, with a 100 
percent evaluation, and assigned an effective date of 
September 15, 2003.  The matter now returns for appellate 
consideration.

The Board notes that the issue of earlier effective date for 
the assignment of a 100 percent rating for PTSD has not been 
developed for appellate review.  As such, the matter is 
REFERRED to the RO for proper adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 4, 1997, the RO received a claim of service 
connection for PTSD.  He also submitted a PTSD stressor 
verification questionnaire which indicates that he was 
assigned to an Infantry division from August 1970 to March 
1971.  He also submitted a statement which essentially 
indicates that in the 4 months prior to January 1971, he was 
exposed to combat fire.  In a statement, received in April 
1998, a private psychiatrist diagnosed the Veteran as having 
PTSD related to his combat service.

2.  The RO denied the Veteran's original June 4, 1997, claim 
for service connection for PTSD in a December 1997 rating 
decision.  Stressor development was not conducted.  The 
Veteran did not initiate an appeal upon notice of the denial.  

3.  The Veteran filed an additional claim of service 
connection for PTSD in February 2001, which was denied in 
December 2001 for lack of new and material evidence.  He did 
not appeal this decision upon notice of the denial.  

4.  On September 15, 2003, the Veteran filed a petition to 
reopen; unit records of the 1st Battalion, 44th Artillery, 
dating, in part, from August 1970 to February 1971, were 
submitted.  Based, in part upon these service department 
records, the Board granted the Veteran's petition to reopen 
in June 2006 and remanded the matter to the RO to determine 
his claim of service connection.  

5.  The RO granted service connection for PTSD in a November 
1, 2007 rating decision, and established an effective date of 
September 15, 2003, the date he submitted his petition to 
reopen.  

6.  The basis of the RO's grant of service connection for 
PTSD was, at least in part, due to the receipt of service 
department records, which verified in-service stressors. 


CONCLUSION OF LAW

The criteria for an effective date of June 4, 1997, for the 
grant of service connection for PTSD, have been met.   38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 1.156; 
38 C.F.R. §§ 3.156(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought on appeal is being fully 
granted, any deficiencies in notice were not prejudicial to 
the Veteran.

II.	Earlier Effective Date

Generally, the assignment of an effective date is based on 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  The effective date for the grant of service 
connection based on the submission of new and material 
evidence is slightly different, especially with regard to the 
receipt of service department records.  38 C.F.R. § 3.400(q).   
 
Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported by 
medical evidence.  This regulation potentially applies in 
cases there the RO has obtained stressor verification records 
from the Joint Services Records Research Center (JSRRC).  See 
Vigil v. Peake, 22 Vet. App. 63 (2008).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that:  A claim which is "reopened" under the section 5108 
on the basis of "new and material evidence" from other than 
service department reports is essentially a new claim, rather 
than a continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104(b).  In contrast, where the 
claim is reopened on the basis of new and material evidence 
from service department records, the VA has consistently 
treated it as a true "reopening" of the original claim and 
a review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  See 38 C.F.R. § 3.400(q)(2).

Service department records are noted to include additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records.  38 C.F.R. § 3.156(c).  Service 
department records do not include records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
indentify and obtain the records from the respective service 
department, the JSRRC, or from any other official source.  
Id.  
 
As discussed above, the Veteran's claim was initially 
received on June 4, 1997.  The Veteran submitted a stressor 
verification questionnaire in June 1997, indicating that the 
stressful incidents occurred in January 1971 or February 
1971, while he was stationed at Fire Base Barbara in Vietnam 
with Battery A, 1st Battalion, 44th Artillery.  The claim was 
denied in December 1997 for lack of a diagnosis of PTSD and 
for unverified stressors.  

In a May 1998 letter, the Veteran was asked by the RO to 
provide the dates and locations of these stressful events.  
In June 1998, the Veteran submitted additional stressor 
statements detailing his unit assignment.  In the 
questionnaire, he provided that stressful incidents occurred 
from August 1970 to March 1971.  In a written statement, he 
related that during the first four months of his duty in 
Vietnam, from August 1970 to December 1970, while stationed 
with the 1st Battalion, 44th Artillery, he was exposed to 
incoming fire.  He also submitted medical evidence that he 
had been diagnosed with PTSD due to Vietnam service.  

The claim was denied in October 1998 and June 1999 for lack 
of relevant stressor verification evidence.  The Veteran did 
not timely appeal.  

Following the June 1999 rating decision, the Veteran filed a 
claim of entitlement to service connection for PTSD on 
February 17, 2001.  In December 2001, the RO denied the 
Veteran's petition following receipt of ongoing VA treatment 
records.  He was given his appellate rights and did not 
timely file an appeal.  

On September 15, 2003, the Veteran filed a petition to reopen 
his claim of service connection for PTSD, for which he 
submitted a copy of unit records for the 1st Battalion, 44th 
Artillery, dating in August 1970 to February 1971.  The claim 
was subsequently reopened by the Board and remanded to the RO 
to adjudicate his claim of service connection for PTSD on the 
merits, following evidentiary development.  The Board also 
directed the RO to verify the Veteran's claimed stressors by 
submitting documents requests to the JSRRC.  The JSRRC 
document request corroborated the Veteran's report that his 
base was under enemy fire throughout August 1970 which 
resulted in wounded U.S. soldiers.  Based on this evidence, 
the RO acknowledged that the Veteran had been in combat 
conditions during service in Vietnam and, in November 2007, 
granted service connection, with an effective date of the 
date of September 15, 2003, the date he submitted his 
petition to reopen.  

A review of the November 2007 rating decision indicates that 
the basis for the grant of service connection was the JSRRC's 
report which noted that daily staff journals from the 
veteran's unit indicated exposure to incoming fire. The Board 
finds that the service department records would have been 
obtainable based on the Veteran's initial stressor 
questionnaire statements.  In the June 1997 questionnaire 
statements and the Veteran's June 1998 statements adequately 
provided the name of the Veteran's unit and the specific 
dates for certain stressors.  This was enough information to 
search related records and was in fact the dates for which 
the RO initiated the search through JSRRC.  See 38 C.F.R. 
§ 3.159(a)(2).  

Based on the acquisition of service department records, the 
grant of service connection for PTSD must be made effective 
back to the date of receipt of the Veteran's original claim 
for benefits.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000); 
See Lalonde v. West, 12 Vet. App. 377, 382 (1999)("[T]he 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  Therefore, an effective date of June 4, 1997, 
for the award of service connection for PTSD is granted.


ORDER

An effective date of June 4, 1997, for the award of service 
connection for PTSD is granted.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


